Citation Nr: 0104108	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-16 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of paralysis of the left hemidiaphragm, consisting of 
restrictive respiratory disease.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from September 1951 
to June 1953.  

This case came to the Board of Veterans' Appeals (Board) from 
a November 1998 rating decision in which the RO promulgated a 
Board grant of entitlement to compensation benefits under 38 
U.S.C.A. § 1151 for residuals of paralysis of the left 
hemidiaphragm, consisting of restrictive respiratory disease, 
and in which the RO assigned a 10 percent rating for the 
condition.  The veteran appealed for a higher rating and 
testified with his spouse before an RO hearing officer in 
September 1999.  In September 1999, the RO assigned a higher 
rating of 20 percent for the condition, and the veteran 
continues to appeal for an even higher rating.


FINDINGS OF FACT

1.  Effective from November 27, 1990, when the veteran's 
claim for benefits was received by the RO, he has been found 
to be entitled to compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from VA treatment in April 
1988.  The additional § 1151 disability from that VA 
treatment is residuals of paralysis of the left 
hemidiaphragm, consisting of restrictive respiratory disease; 
this lung condition pre-existed but was aggravated by the 
April 1988 VA treatment. 

2.  Prior to the April 1988 VA treatment, the veteran's 
restrictive respiratory disease was mild in degree.

3.  For the period from November 27, 1990 to September 22, 
1992, the veteran's restrictive respiratory disease was 
severe in degree.  

4.  For the period since September 22, 1992, the veteran has 
had normal diaphragmatic movement, and test results reflect 
no more than mild to moderate impairment from restrictive 
respiratory disease. 


CONCLUSIONS OF LAW

1.  Prior to VA treatment in April 1988, the veteran's 
restrictive lung disease was 10 percent disabling.  38 
U.S.C.A. §§ 1151, 1155 (West 1991); 38 C.F.R. §§ 3.358, 
3.800, 4.97, Diagnostic Code 6603 (1996)

2.  For the period from November 27, 1990 to September 22, 
1992, residuals of paralysis of the left hemidiaphragm, 
consisting of restrictive respiratory disease, and subject to 
compensation under 38 U.S.C.A. § 1151, were 50 percent 
disabling (60 percent overall impairment, minus 10 percent 
for impairment prior to VA treatment).  38 U.S.C.A. §§ 1151, 
1155 (West 1991); 38 C.F.R. §§ 3.322, 3.358, 3.800, 4.22, 
4.97, Diagnostic Code 6603 (1996).

3.  For the period since September 22, 1992, residuals of 
paralysis of the left hemidiaphragm, consisting of 
restrictive respiratory disease, and subject to compensation 
under 38 U.S.C.A. § 1151, have been no more than 20 percent 
disabling (30 percent overall impairment, minus 10 percent 
for impairment prior to VA treatment).  38 U.S.C.A. §§ 1151, 
1155 (West 1991); 38 C.F.R. §§ 3.322, 3.358, 3.800, 4.22, 
4.97, Diagnostic Codes 6603 (1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6840 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

VA records reflect that in September 1987, the veteran sought 
outpatient treatment for a number of symptoms, including 
shortness of breath.  Lungs were clear on examination.  

During a two day VA hospitalization in March 1988 for cardiac 
catheterization, the veteran's lungs were found to be clear 
to percussion and auscultation.  

On April 14, 1988, the veteran was hospitalized at a VA 
medical center (VAMC) due to progressive angina and was noted 
to have a history of coronary artery bypass graft surgery 
times 3 in 1978.  The cardiac catheterization done in March 
1988 had revealed severe three vessel coronary artery 
disease.  When examined upon admission in April 1988, the 
veteran's chest was clear to auscultation.  On April 15, 
1988, the veteran underwent a pulmonary function test (PFT).  
Forced vital capacity (FVC) was 73 percent predicted, while 
forced expiratory volume in one second (FEV-1) was 75 percent 
predicted.  FEV-1/FVC was 74 percent.  The PFT report noted 
that the veteran had mild restrictive ventilatory impairment, 
possibly related to obesity.  A preoperative X-ray revealed, 
in part, clear lung fields.  The veteran subsequently 
underwent coronary artery bypass surgery on April 18, 1988, 
which he tolerated well.  On the second postoperative day, 
the veteran's lungs revealed some tight breath sounds.  The 
veteran was given vigorous pulmonary toileting and diuresis 
in view of a "wet" chest X-ray.  By the third postoperative 
day, the veteran's chest X-ray had improved significantly, 
although he was still noted to have somewhat of an elevation 
of his left hemidiaphragm.  Follow-up chest X-rays reflected 
the veteran's stable postoperative course.  He was discharged 
from the hospital on April 27, 1988 and was scheduled to be 
seen in one month for re-evaluation.  

In May 1988, the veteran reported during an outpatient 
session that he was not doing well.  His symptoms apparently 
included a lot of shortness of breath.  Low, coarse rales 
were noted on examination at the right base and diaphragm 
level.  A VA chest X-ray taken in May 1988 revealed 
unresolved post surgical atelectatic and/or inflammatory 
changes in the left lung base.  A chest X-ray taken 
subsequently in May 1988 revealed no change.  

In August 1988, the veteran underwent a VA PFT which revealed 
severe restrictive pulmonary disease.  The results were 
considered worse compared to the April 1998 PFT results.  
FEV-1 was 43 percent of predicted, while FEV-1/FVC was 73 
percent.  A chest X-ray taken in August 1988 revealed 
paradoxical movement of the left diaphragm, apparently 
indicating left phrenic nerve palsy.  A VA outpatient 
treatment note that month observed that this was a paralysis 
of the left hemidiaphragm, stated to be secondary to coronary 
artery bypass graft surgery.  

A VA PFT conducted in February 1989 revealed a moderate 
restrictive ventilatory defect, with a slight improvement 
compared to the August 1988 PFT.  It was also noted that an 
obstructive defect may have also been present.  FEV-1 was 51 
percent of predicted, while FEV-1/FVC was 76 percent.  A 
chest X-ray taken in February 1989 revealed improving 
ventilation of the left lower zone with no residual 
subsegmental atelectasis.  There were no active pulmonary 
infiltrates.   

In April 1989, the veteran sought treatment at an ear, nose, 
and throat clinic after complaining of difficulty breathing, 
as well as nasal drainage.  X-rays of the veteran's sinuses 
were ordered.  The veteran was advised to use saline to clear 
his nasal passages and to return in three weeks.

The veteran continued to seek VA outpatient treatment for 
chest pain in September and October 1990.  His lungs were 
clear upon each examination.  It was noted during the October 
1990 examination that the veteran's chest pains were probably 
related to his coronary artery disease.  

On November 27, 1990, the RO received the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability as a result of heart surgery performed at the VAMC 
in April 1988; the veteran described the additional 
disability as nerve damage associated with his left lung.

In a February 1991 memorandum, a VA physician noted that the 
veteran had at least partial paralysis of the left 
hemidiaphragm which likely occurred at the time of the April 
18, 1988 heart operation.  It was noted that postoperatively 
the veteran suffered from significant worsening of his 
respiratory condition, although it was not known if such was 
caused by the diaphragmatic paralysis.  It was also noted 
that the veteran continued to complain of shortness of breath 
after being discharged from the hospital, and PFTs indicated 
severe combined obstructive and restrictive pulmonary 
disease. 

The veteran underwent a VA examination on September 22, 1992.  
He complained of being short of breath and weak all the time, 
and also reported feeling a numbness in his chest.  His 
dyspnea was primarily nocturnal.  He had times when he could 
not lie flat at all, and other times when he awakened with 
shortness of breath several hours into sleep.  Because of 
this problem, he said, he frequently slept in a recliner 
chair rather than in bed.  He also reported dyspnea on 
minimal exertion.  He had no past history of asthma.  The 
veteran related no substantial change in his symptoms since 
1988, but continued to complain of severe dyspnea.  Upon 
examination, the veteran appeared to be well-developed and 
severely obese.  He was mildly dyspneic on ambulating from 
the waiting area to the examination, a distance of 
approximately 15 feet.  Respirations were 20.  A chest 
examination revealed normal percussion and normal 
diaphragmatic movement on percussion.  Breath sounds were 
somewhat diminished, probably due to the veteran's size, 
according to the examiner.  There were no wheezes and no 
rales audible. 

A PFT was conducted at this examination and revealed that 
FEV-1 was 59 percent of predicted, while FEV-1/FVC was 79 
percent.  It was concluded that the veteran had mild to 
moderate ventilatory impairment with both obstructive and 
restrictive characteristics.  There was no change after an 
inhaled bronchodilator was used.  It was further noted that 
there was no change in comparison to the February 1989 PFT, 
and a substantial improvement from the August 1988 PFT.  A 
chest X-ray showed segmental atelectasis or fibrosis at the 
left lung base with questionable elevation of the left 
hemidiaphragm.  Current fluoroscopy showed normal 
diaphragmatic movement of both hemidiaphragms.  

Diagnoses at this September 1992 examination were transient 
paralysis of the left hemidiaphragm due to cardioplegia 
during cardiac bypass surgery in 1988; mild to moderate 
restrictive lung disease secondary to obesity; hypertensive 
cardiac disease and arteriosclerotic cardiovascular disease; 
and multifactorial dyspnea, primarily of cardiac origin.

Between December 1995 and February 1997, the veteran sought 
treatment for sleep apnea, during which he reported that he 
often awakened with shortness of breath at night.  

A June 1997 VA medical opinion noted that the veteran had 
diaphragmatic paralysis after April 18, 1988 heart surgery, 
but at the September 1992 VA examination he had a normal 
moving diaphragm.  It was noted the veteran had a progressive 
weight gain and obstructive sleep apnea.  The doctor stated 
there was no current evidence that residuals of cardiac 
surgery were the cause of the veteran's problems.  It was 
pointed out that obesity, cardiac disease, and obstructive 
sleep apnea caused his problems.  The doctor noted there was 
no convincing evidence to implicate the 1988 surgery as a 
significant cause of increase in severity of pre-existing 
respiratory disease.

In a December 1997 opinion, a VA physician stated that there 
had been a reduction in the veteran's lung function as 
reflected in the PFTs conducted in April 1988 (before heart 
surgery), August 1988, February 1989, and September 1992.  
The doctor essentially opined that hemidiaphragm paralysis 
from heart surgery in April 1988 led to reduction in 
pulmonary function.

The veteran continued to seek treatment for sleep apnea in 
February 1998.

In June 1998, the Board granted service connection under 38 
U.S.C.A. § 1151 for residuals of paralysis of the left 
hemidiaphragm, consisting of restrictive respiratory disease, 
based on the VA surgery in April 1988.  It was noted the pre-
existing restrictive lung disease had increased due to the 
April 1988 VA treatment.

The veteran underwent an examination for VA compensation 
purposes in September-October 1998.  He reported that since 
being treated for sleep apnea in 1995, he had been using a C-
PAP nightly.  In addition, he reported awakening with 
shortness of breath and considerable mucous production, 
producing as much as three to four tablespoons of mucous 
three to four times during a night.  His sleep was very 
fitful, and the veteran would awaken as often as three or 
four times because of mucous production and the necessity to 
spit, as well as not being able to breathe with the C-PAP.  
At present, the veteran was working as a security officer, 
which involved both sitting and standing.  He had shortness 
of breath on mild to moderate exertion with complaints of 
chest heaviness.  The veteran reported that air conditioning 
had been installed in his home, which he felt had helped his 
shortness of breath.

Percussion of the veteran's chest revealed dullness in both 
lung bases.  Auscultation revealed basilar rales in both 
posterior lung fields bilaterally.  By percussion, the 
diaphragmatic movement seemed to be within normal limits.  
The examiner assessed the veteran as having, in part, 
obstructive pulmonary disease.  He also opined that from the 
history he could obtain, it seemed as though the veteran had 
had some pulmonary and cardiac disability prior to his 
surgery.  At present, according to the examiner, the veteran 
had significant evidence of cardiopulmonary dysfunction.  

A chest X-ray taken at this examination revealed cardiomegaly 
with mild vascular prominent but no frank congestive heart 
failure.  The vascular markings were probably accentuated by 
poor inspiration, according to the radiologist.  A chest 
fluoroscopy revealed normal diaphragmatic movement.   A PFT 
revealed FEV-1 of 29 percent of predicted and an FEV-1/FVC of 
60 percent.  It was also noted that the veteran had moderate 
airflow obstruction.  It was also noted that ventilatory 
capacity was disproportionately reduced, and in this regard 
poor effort, neuromuscular disease, or air trapping should be 
ruled out.  The veteran's effort and cooperation were 
considered good.  A chest fluoroscopy of breathing showed 
normal diaphragmatic movement.

Diagnoses at the September-October 1998 VA examination were 
probable coronary disease, obstructive pulmonary disease, and 
hypertension.  In an addendum, the examiner concluded that 
before the veteran's 1988 surgery, he had moderate 
restriction of physical activity due to shortness of breath 
and angina pain.  At present, the examiner further concluded, 
the veteran continued to have shortness of breath with 
moderate to minimal physical activity (8 to 10 steps) and 
frequent angina.  He was reportedly taking six prescription 
drugs for the treatment of his shortness of breath, angina, 
and hypertension.  

By a November 1998 rating decision, the RO promulgated the 
Board's grant of entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of paralysis of the left 
hemidiaphragm, consisting of restrictive respiratory disease.  
The RO rated the condition 10 percent disabling.  The award 
of compensation was made effective on November 27, 1990 (when 
the claim for benefits under 38 U.S.C.A. § 1151 was received 
by the RO).

In an August 1999 statement, the veteran asserted that his 
condition had worsened over the years.  He said that he had 
not been able to secure a job since April 1998.  He reported 
he tried to work as an emergency medical technician, but 
could not pass the CPR test.  He said he was out of work for 
a couple of years because of being so weak and unable to 
breathe.  He said that in 1990 he had tried to work as a 
security guard but had to leave in 1998 because of breathing 
problems, chest pain, leg pain, and back pain, all of which 
he claimed were the result of his lung condition.  The 
veteran further stated that he had to be hospitalized every 
six to eight weeks in order to get oxygen because of his lung 
problem.  He said doctors had recommended that he quit work 
because of his condition.

In September 1999, the veteran and his wife testified before 
an RO hearing officer.  The veteran stated that prior to the 
1988 surgery, he had no symptoms other than chest pain.  He 
said that he was making approximately $65,000 a year at that 
time.  After his surgery, he said, he had to sit in a chair 
for three months to sleep.  He said he could only sit and 
watch a door, and thus could only make minimum wage.  The 
veteran stated that he had a lot of shortness of breath and 
was unable to get around.  The veteran's representative 
essentially argued during the hearing that prior to surgery, 
the veteran's preexisting pulmonary disability (as evidenced 
by his April 1988 PFT) merited a 10 percent rating, and that 
subsequent to the surgery, the PFT reflected symptoms 
meriting a 60 percent rating.  The difference, 50 percent, 
was the rating the veteran was seeking in his current appeal.

In September 1999, the RO assigned a higher rating of 20 
percent for residuals of paralysis of the left hemidiaphragm, 
effective November 27, 1990.  This 20 percent rating 
represents the difference between an overall current lung 
condition of 30 percent, minus 10 percent for the degree of 
the lung condition prior to the April 1988 VA treatment.

II.  Analysis

The veteran has asserted that a rating higher than 20 percent 
rating should be assigned for residuals of paralysis of the 
left hemidiaphragm, consisting of restrictive respiratory 
disease (a disability under 38 U.S.C.A. § 1151).  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, 114 Stat. 2096 (2000).

When a veteran suffers an injury or aggravation of an injury 
as the result of VA hospitalization, medical, or surgical 
treatment, and such injury or aggravation results in 
"additional disability," disability compensation shall be 
awarded in the same manner "as if" such disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 
3.800.  In cases in which a pre-existing disability is 
aggravated by VA treatment, the percentage compensation 
payable under 38 U.S.C.A. § 1151 is determined by subtracting 
the degree of disability prior to the VA treatment (if 
ascertainable) from the current overall degree of disability 
(except if total).  38 C.F.R. §§ 3.322, 4.22; VAOPGCPREC 4-
2001.

In the instant case, symptoms of the veteran's restrictive 
lung disease worsened as a result of VA surgery in April 
1988.  Thus, compensation benefits were awarded under 38 
U.S.C.A. § 1151 for the additional disability.  The RO has 
assigned a net rating of 20 percent for the additional 
disability, being the difference between the current overall 
30 percent level of the condition and the 10 percent level of 
the condition prior to VA treatment.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  At the time of an initial 
rating on a claim for service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice described as "staged ratings."  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes 
that the veteran's § 1151 disability is not service 
connected, although it is treated "as if" service connected, 
and the foregoing principles would seem to apply to this 
case.

The regulations for evaluation of respiratory disorders were 
revised as of October 7, 1996.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that are to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
old rating criteria may be applied throughout the period of 
the appeal, if they are more favorable to the veteran; but 
the new rating criteria are only applicable to the time since 
October 7, 1996, when the new regulations became effective.  
VAOPGCPREC 3-2000.

Under the old rating criteria, the veteran's restrictive 
respiratory disease may be rated by analogy to emphysema.  38 
C.F.R. § 4.20.  Under the old criteria for rating emphysema, 
38 C.F.R. § 4.97, Diagnostic Code 6603 (1996), a 10 percent 
evaluation requires mild pulmonary emphysema, with evidence 
of ventilatory impairment on PFTs and/or definite dyspnea on 
prolonged exertion.  A 30 percent evaluation is warranted for 
moderate pulmonary emphysema, with moderate dyspnea occurring 
after climbing one flight of steps or walking more than one 
block on level surface, and PFTs consistent with findings of 
moderate emphysema.  A 60 percent evaluation is warranted for 
severe pulmonary emphysema, with exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping, and ventilatory impairment of 
severe degree confirmed by pulmonary function tests with 
marked impairment of health.  A 100 percent evaluation is 
warranted for pronounced emphysema, intractable and totally 
incapacitating, with dyspnea at rest, or marked dyspnea and 
cyanosis on mild exertion; the severity of emphysema must be 
confirmed by chest X-ray and PFTs. 

Under the new criteria, the veteran's residuals of paralysis 
of the left hemidiaphragm, consisting of restrictive 
respiratory disease, may be rated under the codes for 
restrictive lung disease, specifically the code for diaphragm 
paralysis or paresis, 38 C.F.R. § 4.97, Diagnostic Code 6840 
(2000).  The new rating criteria under this code are the same 
as the new rating criteria under codes for pulmonary 
emphysema and chronic obstructive pulmonary disease, Codes 
6603 and 6604.  Under these new codes, a 10 percent 
evaluation requires FEV-1 of 71 to 80 percent predicted, or 
FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66 to 80 
percent predicted.  A 30 percent evaluation is warranted if 
the following findings are demonstrated: FEV-1 of 56 to 70 
percent predicted, or FEV- 1/FVC of 56 to 70 percent, or DLCO 
(SB) of 56 to 65 percent predicted.  A 60 percent evaluation 
is warranted if the following findings are demonstrated: FEV-
1 of 40- to 55-percent predicted, or; FEV- 1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation is 
warranted if the following findings are demonstrated: FEV-1 
of less than 40 percent of predicted value or; FEV- 1/FVC of 
less than 40 percent, or; DLCO (SB) of less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

Although the proper ratings for the veteran's restrictive 
lung disease symptoms have varied during the course of his 
appeal, the level of disability prior to the April 1988 
surgery must be deducted when determining the compensation 
payable under 38 U.S.C.A. § 1151.  A PFT conducted in April 
1988, prior to VA heart surgery, revealed a FEV-1 of 75 
percent of predicted.  It was noted that the veteran had mild 
restrictive ventilatory impairment.  This and other evidence 
clearly establishes that, under either the old or new 
criteria, the veteran's restrictive lung disease was 10 
percent disabling prior to his VA surgery in April 1988.  The 
10 percent pre-surgery disability must be deducted from the 
post-surgery evaluations discussed below.  

The veteran has testified that in the months following his 
April 1988 surgery he had to sit in a chair for three months 
just to sleep.  In May 1988, he reported that he was not 
doing well and had a lot of shortness of breath.  Indeed, an 
August 1988 PFT report revealed that the veteran had severe 
restrictive pulmonary disease.  There was no entitlement to 
compensation under 38 U.S.C.A. § 1151 prior to November 27, 
1990, when the RO received the claim for benefits.  See 
38 C.F.R. § 3.400(i).  The veteran continued to seek 
outpatient treatment for chest pain through June 1992.  At 
the time of his September 22, 1992 VA examination, the 
veteran continued to complain of shortness of breath.  
However, while the veteran was mildly dyspneic on ambulation 
from the waiting area to the examining room, examination 
revealed normal percussion and normal diaphragmatic movement.  
There were no wheezes or rales audible, and the PFT revealed 
mild to moderate ventilatory impairment.  This was noted to 
be a substantial improvement from his earlier PFT.  

With application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that this evidence 
reflects that for the period from November 27, 1990 to 
September 22, 1992, the veteran's restrictive respiratory 
disease was severe in degree, warranting an overall 60 
percent rating (prior to deducting 10 percent for the level 
of the pre-treatment disability) under the old rating 
criteria which were then applicable.  There is no evidence 
that during this period that the veteran's respiratory 
symptoms were pronounced, intractable or totally 
incapacitating, or otherwise meriting a 100 percent 
evaluation. 

As noted above, the veteran's symptoms and PFT results 
improved as of the time of VA examination on September 22, 
1992.  At the VA examination in 1998, the veteran still 
complained of shortness of breath.  However, the examiner 
noted that the veteran's diaphragmatic movement was normal, 
and this was confirmed by chest fluoroscopy.  While the PFT 
conducted in 1998 revealed some impaired breathing, it is not 
shown that this was the result of the § 1151 disability.  The 
veteran's § 1151 disability was premised on paralysis of the 
left hemidiaphragm (from the April 1988 heart surgery) 
causing an additional increment of restrictive respiratory 
disease, but there was no paralysis of the diaphragm found on 
examination in 1998.  For the period since September 22, 
1992, the veteran has had normal diaphragmatic movement, and 
test results reflect no more than mild to moderate impairment 
from restrictive respiratory disease.  This supports no more 
than an overall 30 percent rating under the old or new rating 
criteria.  There is certainly no evidence that in the period 
beginning September 22, 1992, the veteran has been unable to 
climb a flight of stairs or walk one block without stopping 
(thereby suggesting a 60 percent disability under the old 
criteria).  The Board finds that the overall impairment from 
the § 1151 restrictive respiratory disease (prior to a 10 
percent deduction for the level of the pre-treatment 
disability) since September 22, 1992 is no more than a 30 
percent under either the old or new rating criteria.  The 
preponderance of the evidence is against this aspect of the 
claim, and the benefit-of-the-doubt rule does not apply to 
this aspect of the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The Board concludes that for the period from November 27, 
1990 to September 22, 1992, residuals of paralysis of the 
left hemidiaphragm, consisting of restrictive respiratory 
disease, and subject to compensation under 38 U.S.C.A. 
§ 1151, were 50 percent disabling (60 percent overall 
impairment, minus 10 percent for impairment prior to VA 
treatment).  For the period since September 22, 1992, 
residuals of paralysis of the left hemidiaphragm, consisting 
of restrictive respiratory disease, and subject to 
compensation under 38 U.S.C.A. § 1151, have been no more than 
20 percent disabling (30 percent overall impairment, minus 10 
percent for impairment prior to VA treatment).  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's restrictive lung disease has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or 
is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.


ORDER

Entitlement to a 50 percent rating for residuals of paralysis 
of the left hemidiaphragm, consisting of restrictive 
respiratory disease, for the period from November 27, 1990 to 
September 22, 1992, is granted. 

Entitlement to a rating in excess of 20 percent rating for 
residuals of paralysis of the left hemidiaphragm, consisting 
of restrictive respiratory disease, for the period since 
September 22, 1992, is denied. 




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

